                           1:18-cv-01137-CSB # 63           Page 1 of 3
                                                                                                       E-FILED
                                                                          Tuesday, 28 May, 2019 04:00:29 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

BRANDON FABIAN,                                               )
                                                              )
                       Plaintiff,                             )
                                                              )         Case No. 18-CV-1137
       vs.                                                    )
                                                              )                JURY DEMAND
JOHN BALDWIN, et al.,                                         )
                                                              )
                       Defendants.                            )

       ANSWER AND AFFIRMATIVE DEFENSES FOR DEFENDANT BENTON

       Defendant, Sherry Benton, by and through her attorney, Kwame Raoul, Illinois Attorney

General, and pursuant to the Court’s Merit Review Order of June 6, 2018, [Doc. 11], provides

the following Answer and Affirmative Defenses to Plaintiff’s Complaint, [Doc. 1], stating as

follows:

       ALLEGATIONS ENUMERATED IN COURT ORDER DATED June 6, 2018
                            [DOC. 11]

   1. Pursuant to its merit review of the Plaintiff’s Amended Complaint under 28 U.S.C. §

1915(A), the Court found that Plaintiff stated three claims: (1) a retaliation claim in violation of

his First Amendment rights; (2) a Due Process claim based upon the inadequate procedural

protections afforded to him at his disciplinary hearings; and (3) an Eighth Amendment claim for

conditions of confinement based upon the cell conditions in segregation.

   2. ANSWER: Defendant admit denies that she violated Plaintiff's First Amendment or

Eighth Amendment rights, and denies any wrongdoing whatsoever.

                                     RELIEF REQUESTED

       Defendant denies that Plaintiff is entitled to any relief whatsoever.

                                      GENERAL DENIAL

       Defendant expressly denies any allegation not specifically admitted.

                                        JURY DEMAND

       Defendant demands a trial by jury on all issues so triable.
                            1:18-cv-01137-CSB # 63           Page 2 of 3




                                     AFFIRMATIVE DEFENSES

       1.      At all times relevant herein, Defendant acted in good faith in the performance of

her official duties and without violating Plaintiff’s clearly established statutory or constitutional

rights of which a reasonable person would have known. Defendant is therefore protected from

suit by the doctrine of qualified immunity.

       2.      To the extent that Plaintiff is suing Defendant for injunctive relief that is not

intended to address ongoing constitutional violations, the Eleventh Amendment and the doctrine

of sovereign immunity bar such claims.

       3.      To the extent that Plaintiff is suing Defendant for actions of a subordinate in

which Defendant was not directly involved, such claims are barred because the doctrine of

respondeat superior is not a basis for liability under 42 U.S.C. § 1983. See Gentry v. Duckworth,

65 F.3d 555, 561 (7th Cir. 1995).

       4.      To the extent Plaintiff seeks damages from Defendant in her official capacity,

Defendant is protected from liability by the Eleventh Amendment.

       5.      To the extent Plaintiff has failed to adhere to the Illinois Department of

Corrections grievance procedures, his claim should be barred for failure to exhaust his

administrative remedies prior to the initiation of this cause of action, which serves as a bar to

Plaintiff’s claims by the Prison Litigation Reform Act (42 U.S.C. § 1997) and Perez v. Wisconsin

Dept. of Corrections, 182 F. 3ed 532 (7th Cir. 1999).

       6.      To the extent Plaintiff’s claim is more than two years old, it is barred by the

applicable statute of limitations.




                                                  2
                            1:18-cv-01137-CSB # 63         Page 3 of 3




                                                     Respectfully Submitted,
KWAME RAOUL,
Illinois Attorney General
                                                     By: s/ Megan E. Murphy
                                                     Megan E. Murphy
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     1776 East Washington Street
                                                     Urbana, Illinois 61802
                                                     Phone: (217) 278-3362
                                                     Fax: (217) 278-3370
                                                     Email: mmurphy@atg.state.il.us

                                CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically filed the foregoing Defendant’s
Answer and Affirmative Defenses to Plaintiff’s Complaint, with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to the following:

Karen L. McNaught kmcnaught@cassiday.com

and I hereby certify that on that same date, I caused to be mailed by United States Postal Service,
a copy of the foregoing document to the following non-registered participant:

Fabian Brandon, B10448
Pontiac Correctional Center
Inmate Mail/Parcels
PO Box 99
Pontiac, IL 61764

                                                     Respectfully submitted,


                                                     By: s/ Megan E. Murphy
                                                     Megan E. Murphy
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     1776 East Washington Street
                                                     Urbana, Illinois 61802
                                                     Phone: (217) 278-3362
                                                     Fax: (217) 278-3370
                                                     Email: mmurphy@atg.state.il.us




                                                 3
